Citation Nr: 9907350	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include organic brain syndrome and a headache 
disability.

2.  Entitlement to service connection for a scar on the back 
of the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to March 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of March 1991 and March 1992 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The veteran's claims were remanded 
by the Board for further development of the evidence in 
September 1996.  

In October 1996 the RO wrote to the veteran asking him if he 
desired to provide testimony at a hearing with regard to his 
claims.  The veteran did not respond to that inquiry, and a 
hearing was therefore not scheduled.  The veteran canceled an 
August 1996 hearing before the Board due to lack of 
transportation.  No further requests for hearings have been 
received from or on behalf of the veteran.

In a Supplemental Statement of the Case, issued in July 1998, 
the RO undertook to expand the issues in appellate status to 
include entitlement to service connection for a psychiatric 
disorder, claimed as residuals of a head injury, to include 
organic brain syndrome and a headache disability.  The issue 
of entitlement to service connection for a psychiatric 
disorder on a direct or secondary basis is not in appellate 
status and is referred to the RO for appropriate development 
and adjudication, if warranted.


FINDINGS OF FACT

1.  The claim for service connection for residuals of a head 
injury, to include organic brain syndrome and a headache 
disability, is not plausible.

2.  The claim for service connection for a scar on the back 
of the head is not plausible.



CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a head 
injury, to include organic brain syndrome and a headache 
disability, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for a scar on the back 
of the head is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated repeatedly 
that  38 U.S.C.A. § 5107(a) unequivocally places an initial 
burden on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993);  Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit, at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.  For the 
reasons set forth below, the Board finds that the veteran has 
not meet his burden of submitting evidence to support a 
belief that his claims are well grounded.

I.  Service Connection for a Scar on the Back of the Head

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing of a scar of the back of the 
head.  A comprehensive review of the veteran's entire medical 
record discloses no clinical findings or diagnoses of any 
trauma or pathology, or resulting scar, involving the back of 
the veteran's head. 

When a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 
medical evidence or opinion which supports his claim that he 
has a scar of the back of the head.  The veteran cannot meet 
his initial burden of presenting a well-grounded claim by 
relying upon his own opinions as to medical matters.  
Clarkson v. Brown,  4 Vet. App. 565 (1993);  Grottveit, at 
93.

In the absence of competent medical evidence establishing the 
current presence of a scar of the back of the head, the claim 
of entitlement to service connection for that disability is 
not well grounded. Brammer v. Derwinski,  3 Vet. App. 223, 
225 (1992).  

As the veteran has not presented a well-grounded claim, the 
duty to assist the veteran, to include a VA examination, does 
not arise.  See  Slater v. Brown, 9 Vet. App. 240 (1996);  
Franzen v. Brown, 9 Vet. App. 235 (1996).  The United States 
Court of Appeals for the Federal Circuit held that only a 
person who has submitted a well-grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of  38 U.S.C.A. § 5107(a).  See 
Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).

II.  Residuals of Head Injury, to Include Organic Brain 
Syndrome and a Headache Disability

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for residuals of a head 
injury, to include organic brain syndrome and a headache 
disability, because it did not take into account or properly 
weigh the medical and other evidence of record.  It is 
contended that he sustained a head injury, to include organic 
brain syndrome and a headache disability, while serving 
aboard USS SEVERN (AO-16) when he was struck by an officer, 
falling and striking his head; or, in the alternative, when 
he struck his head on a ladder; or, in the alternative, when 
he fell from a ladder; or, in the alternative, that he does 
not remember the date or the circumstances of any inservice 
head injury which might have occurred. 

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  In this case, the requirement of item (1) 
is satisfied as to the issue of residuals of a head injury, 
to include organic brain syndrome and a headache disability, 
because a November 1990 VA examination show a diagnosis of 
residuals of a head injury with postconcussion headaches and 
organic brain syndrome. studies.  The Board notes, in 
passing, that the requirement of item (1) is not satisfied as 
to the issue of a scar of the back of the head because there 
is no medical diagnosis or medical evidence demonstrating a 
scar of the back of the head. 

The requirement of item (2) is not satisfied as to the issues 
of residuals of a head injury, to include organic brain 
syndrome and a headache disability, or the issue of a scar of 
the back of the head, because the record contains no evidence 
of incurrence or aggravation of a head injury, to include 
organic brain syndrome and a headache disability, or of a 
scar of the back of the head, during service in the form of 
lay or medical evidence.  The service medical records are 
silent for complaint, treatment, findings, or diagnosis of 
any head injury, organic brain syndrome, chronic headache 
disability, or injury to or scar of the back of the head 
during the veteran's period of active service.  

To that point, the Board notes that the veteran's service 
entrance examination disclosed no pertinent abnormalities, 
and his head and neurologic examinations were normal.  
Service medical records dated in December 1972 show that the 
veteran was seen in the dispensary with conflicting symptoms, 
speaking of suicide and death-energy to himself and others.  
It was indicated that he had drunk at a ship's party, 
possibly including drug abuse, and was referred for 
evaluation with a diagnosis of acute personality disorder.  
On evaluation, the veteran's condition was shown as heavy 
ethanolic intoxication with a question of associated 
barbiturate abuse.  He had a minor laceration on his chin.  
He was admitted for evaluation with a clinical impression of 
heavy ethanolic intoxication - anxiety; requires sedation and 
observation.  A report of psychiatric evaluation, dated later 
than same day, shows that the veteran related that he had 
graduated the 8th grade taking Special Classes, etc.; that he 
got drunk and got slugged at a party; that he was seen at the 
emergency room in a combative mood; and that he offered a 
story that every body laughed at him and tried to make him 
take drugs.  The admission diagnosis was inadequate 
personality, existed prior to service.  A complete physical 
examination was essentially negative, and showed that he was 
sleepy but oriented; that cranio-neuro reflexes were within 
normal limits; and that he had a laceration on his chin.  The 
diagnosis was borderline intelligence, unable to cope with 
stress of armed forces; and intoxication.  Further 
observation revealed that he was alert and well-oriented.  
However, as noted, he was extremely limited intellectually.  
He was discharged to his ship that same day with a 
recommendation for administration separation from service. 

Service medical records dated in January1973 show that the 
veteran had been out drinking; returned to his ship and 
became abusive, and was brought to the medical locker in a 
disoriented and "fighting" state.  It was noted that a 
similar episode had occurred in the past; and that the 
veteran had been seen by a psychiatrist and recommended for 
administrative separation.  Examination disclosed that the 
veteran was acutely agitated, combative, and smelled strongly 
of alcohol.  The examination was negative except for his 
acutely intoxicated state.  The clinical impression was acute 
ethanolic intoxication; and borderline intelligence and 
immature personality per a psychiatrist.  He was observed 
until his agitation and intoxication wore off and returned to 
his ship with a suggestion that the administrative separation 
recommended by a psychiatrist be processed.  He was 
subsequently given nonjudicial punishment for being drunk and 
disorderly.  The service medical records show that the 
veteran was seen on a single occasion in January 1993 for 
complaints of headaches, sore throat, and chills, diagnosed 
as an upper respiratory infection.  The veteran was 
subsequently administratively separated from service with a 
general discharge by reason of unsuitability due to a 
character and behavioral disorder diagnosed as an inadequate 
personality disorder.  His service separation examination 
disclosed no evidence of a scar on the back of his head or 
any evidence of a neurological disorder, although a scar of 
the chin was noted.  The Board notes that service connection 
has been granted for a scar of the chin.

The Board has reviewed the veteran's complete service 
medical, personnel and administrative records, including the 
complete records of his administrative discharge and the 
issuance of a general discharge by reason of unsuitability 
due to a character and behavioral disorder, diagnosed as 
inadequate personality; the March 1990 refusal of the U.S. 
Navy's Board for Correction of Naval Records to upgrade the 
veteran's discharge; and the subsequent issuance of a DD Form 
215 reflecting the nature of the veteran's service as under 
honorable conditions.  Those records are silent for 
complaint, treatment, findings, or diagnosis of a head 
injury, organic brain syndrome, or a chronic headache 
disorder during active service, on service separation 
examination, or during the initial postservice year. 

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.  

The veteran has contended that he sustained a head injury, to 
include organic brain syndrome and a headache disability, 
while serving aboard USS SEVERN (AO-16) when he was struck by 
an officer, falling and striking his head; or, in the 
alternative, when he struck his head on a ladder; or, in the 
alternative, when he fell from a ladder; or, in the 
alternative, that he does not remember the date or the 
circumstances of any inservice head injury which might have 
occurred.  These assertions cannot all be true, and there is 
no contemporary and documented medical evidence during active 
service indicating that any of them are true.  As the veteran 
stated in a Report of Accidental Injury (VA Form 21-4176), 
submitted in August 1991, he does not recall the date or the 
incident in which he claims to have been injured.  As it 
would be impossible to verify or reconcile these conflicting 
accounts of the same alleged injury based upon statements 
from a witness who has acknowledged no recollection of such 
events, the Board finds that no purpose would be served by 
the solicitation of additional statements from the claimant.

In addition, as the veteran did not serve in combat, he is 
not entitled to the lightened evidentiary burden provided by  
38 U.S.C.A. §  1154(b) (West 1991) and  38 C.F.R. § 3.304(d) 
(1998) to assist in establishing service connection for a 
claimed combat injury.

The chronicity provisions of  38 C.F.R. § 3.303(b) (1998) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  However, the medical evidence in 
this case does not establish that the veteran had a chronic 
condition in service, or during an applicable presumptive 
period, identifiable as residuals of a head injury, organic 
brain syndrome, or a chronic headache disorder.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of  38 C.F.R. § 3.303(b) (1998) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  As noted, however, neither residuals 
of a head injury, organic brain syndrome, nor a chronic 
headache disorder were noted during active service or within 
any applicable presumptive period.  

Based upon the foregoing, the Board finds that the 
requirements of item (2) are not met as to the veteran's 
claims for service connection for residuals of a head injury, 
including organic brain syndrome and a headache disorder, and 
for a scar of the back of the head.

With respect to the requirements of item (3), although the 
Board has obtained and reviewed all private and VA medical 
records identified by the veteran, including his complete 
service personnel and administrative records and his Social 
Security Administration (SSA) records, none of those records 
contain competent medical evidence which links or relates the 
veteran's claimed residuals of head injury, including organic 
brain syndrome and a headache disorder, or a scar of the back 
of the head, to the veteran's period of active service.  For 
that reason, the Board finds that the requirements of item 
(3), are not met with respect to those issues.  

While a November 1990 report of VA neurological examination 
diagnosed the veteran as having residuals of head injury with 
post concussion headaches, blackouts, and organic brain 
syndrome, that examination was conducted without review of 
the veteran's claims folder or his service medical records, 
and the diagnosis was based solely on a history of inservice 
injury offered by the veteran. (The veteran reported that he 
received a laceration to his chin and was knocked unconscious 
when he was struck by an officer during service, and that he 
experienced headaches ever since that time).  The Court has 
held that the Board correctly rejected a medical opinion 
where "the conclusion reached by the physician [was] clearly 
based on the history provided by the veteran."  Reonal v. 
Brown,  5 Vet. App. 458, 460 (1993).  The presumption of 
credibility of the evidence does not arise where the 
examining physician relied upon the appellant's account of 
his medical history and service background . . . .[and] "An 
opinion based upon an inaccurate factual premise has no 
probative value."  Reonal, at 460.  Further, because the 
examiner relied exclusively upon the veteran's 
unsubstantiated history of an inservice head injury which is 
not clinically demonstrated or otherwise shown in the service 
medical records, that opinion is not considered competent to 
credibly link or relate any current disability to inservice 
trauma or pathology for purposes of establishing a well-
grounded claim.  

With further respect to the VA neurological examination of 
November 1990, the Court has held that a VA examination which 
failed to include a review of all of the veteran's medical 
records [was] in violation of the duty to assist.  Culver v. 
Derwinski,  3 Vet. App. 292, 299 (1992).  "The examiner must 
have the full medical record of the veteran prior to making 
the evaluation."  Shoemaker v. Derwinski,  3 Vet. App. 248, 
255 (1992).  "In order for [VA] to fulfill its duty to 
assist . . . a thorough contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, [is required] so that the evaluation of the 
claim[ed] disability will be a fully informed one."  
38 U.S.C.A. § 5107(a);  Roberts v. Derwinski,  2 Vet. App. 
387, 390 (1992);  Green v. Derwinski,  1 Vet. App. 121, 124 
(1991).  In remanding for another [psychiatric] evaluation 
because "apparently the claims folder was not reviewed by 
the examiner", the Court held that "[i]t is . . . 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history."  38 C.F.R. Part 4,§ 4.1;  Tucker v. Derwinski,  2 
Vet. App. 201, 203 (1992).  Accordingly, the VA neurological 
examination conducted in November 1990 is inadequate for 
rating purposes. 

Further, a General Counsel opinion, issued in July 1995, held 
that, pursuant to the statutory duty under  38 U.S.C.A. 
§ 5107(a) to assist a claimant in the development of facts 
pertinent to a claim, and the decisions of the Court of 
Veterans Appeals interpreting that duty, a Department of 
Veterans Affairs examiner must review a claimant's prior 
medical records when such review is necessary to ensure a 
fully 


informed . . . examination or to provide an adequate basis 
for the examiner's findings and conclusions (emphasis added).  
VAOPGCPREC  20-95 (O.G.C. 20-95).  

Further, reports of VA neurologic and psychiatric examination 
and psychological testing, conducted in April 1997, show 
diagnoses which include cognitive deficits (secondary to head 
injury); status post head injury; and combination of head 
injury and preexisting borderline IQ; dementia, etiology 
undetermined.  Psychological testing yielded a diagnosis of 
schizophrenic disorder or anxiety disorder in a paranoid 
personality.  Multiple X-ray studies of the skull in April 
1997 revealed no evidence of fracture or foreign body, and 
were found to be completely normal.  A report of CT scan of 
the head, conducted in April 1997, cited a history of closed 
head injury while in service, but noted that the veteran had 
no recall of such event.  The examination revealed no 
evidence of a tumor, no malignancy, and no impairment of the 
peripheral or autonomic nervous system; and cranial nerves II 
through XII were intact and physiologic.  Examination of the 
nervous system was normal; there was no evidence of a 
residual head injury; and there was no finding consistent 
with a postconcussion headache syndrome, blackouts, or a 
seizure disorder.  The examiner concluded that no neurologic 
disability was demonstrated.  

While some of the reports of VA examinations conducted in 
April 1997 included diagnoses of cognitive deficits 
(secondary to head injury); status post head injury; and 
combination of head injury and preexisting borderline IQ, 
those diagnoses were solely based upon a history related by 
the veteran, and none of those diagnoses cited any objective 
medical evidence establishing that a head injury actually 
occurred during the veteran's period of active service.  As 
noted in connection with the Board's evaluation of the 
November 1990 VA neurologic examination, because some 
examiners relied exclusively upon the veteran's 
unsubstantiated history of an inservice head injury which is 
not clinically demonstrated or otherwise shown in the service 
medical records, such opinions are not considered to be 
competent medical 



opinions which credibly link or relate any current disability 
to inservice trauma or pathology for purposes of establishing 
a well-grounded claim.  

Following the above described VA neurologic and psychiatric 
examinations, psychological testing, skull X-rays and CT 
scans in April 1997, the veteran's claims file was reviewed 
by another VA physician.  After a recitation of the results 
of the April 1997 VA examinations, that VA physician gave 
diagnoses of borderline mental retardation and mixed 
personality disorder, citing previous psychiatric evaluators.  
The VA physician could not make a good guess as to whether 
there was a direct correlation between the [head] injury and 
the veteran's current level of function.  The borderline 
mental retardation and the superimposed mixed personality 
disorder seemed to be limiting the veteran's ability to 
function well.  The headaches and episodes of blacking out 
were difficult to explain, but would be considered quite 
unlikely to be directly related to a [head] injury so long 
ago.  The VA physician noted that the etiology of the 
veteran's borderline mental retardation was not available.  
He further noted that no clear neurologic disability was 
found that could be causally related to the veteran's 
inservice laceration of the chin or other documented 
inservice injury.  

The Board notes that the remaining medical evidence of record 
does not link any current headaches, organic brain syndrome 
or any other residuals of a head injury to any incident or 
event during active service. 

The Board's review of the evidence shows that in July 1993, 
the SSA awarded disability benefits to the veteran, effective 
January 1990, based upon a personality disorder and 
borderline intellectual functioning, while a VA rating 
decision of December 1993 awarded nonservice-connected 
disability benefits to the veteran, effective in December 
1989, due to nonservice-connected residuals of head injury 
with postconcussion headaches, blackouts, and organic brain 
syndrome, diagnosed without substantiation in November 1990, 
and a left ear hearing loss. 

Based upon the foregoing, the Board finds that the veteran 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that his 
claims of entitlement to service connection for residuals of 
a head injury, including organic brain syndrome and a 
headache disability, and for a scar of the back of the 
head, are well grounded.  Accordingly, service connection for 
residuals of a head injury, including organic brain syndrome 
and a headache disability, and for a scar of the back of the 
head, is denied.

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claims well grounded by submitting clinical evidence 
showing the presence of residuals of a head injury, including 
organic brain syndrome and a headache disability, or a scar 
of the back of the head, during service or on service 
separation examination, a disorder or the central nervous 
system during the initial postservice year, or competent 
medical evidence linking or relating those disabilities to 
trauma or pathology experienced during active service.  
Robinette v. Brown,  8 Vet. App. 69, 74 (1995).

Although the Board has considered and denied the veteran's 
claims on grounds different from that of the RO, that is, 
whether the veteran's claims for service connection for 
residuals of a head injury, including organic brain syndrome 
and a headache disability, and for service connection for a 
scar on the back of the head, are well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In assuming 
that the claims were well grounded, the RO accorded the 
veteran greater consideration than his claims warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this claims to the RO for consideration of 
the issue of whether the veteran's claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92);  57 Fed. Reg. 49, 747 
(1992).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a head injury, to include 
organic brain syndrome and a headache disability, is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a scar on the back of the head is 
denied.



		
	FRANK L. CHRISTIAN
	Member, Board of Veterans' Appeals




- 14 -


- 1 -


